73 So. 3d 356 (2011)
Essie R. BAKER, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, et al., Appellees.
No. 3D09-963.
District Court of Appeal of Florida, Third District.
November 2, 2011.
Essie R. Baker, in proper person. M. Elaine Howard, Senior Attorney, for appellees.
Before SUAREZ, CORTIÑAS, and SALTER, JJ.


*357 ON MOTION FOR REHEARING

PER CURIAM.
Upon consideration of the Commission's motion for rehearing, the panel relinquished jurisdiction and remanded the case to the Commission for further remand to the Agency for Workforce Innovation Office of Appeals. The Agency was directed to conduct a further evidentiary hearing regarding the timeliness of its mailing to the appellant here, Ms. Baker. That hearing was conducted on September 13, 2011. Upon consideration of Ms. Baker's response, the transcript of that hearing, and the Commission's status report filed September 26, 2011, we affirm the Commission's order dismissing as untimely Ms. Baker's original appeal from the Agency's determination denying benefits.
Affirmed.